        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 1 of 14 Page ID #:296



                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                             UNITED STATES DISTRICT COURT
                   9                        CENTRAL DISTRICT OF CALIFORNIA
              10
              11       SALEM MEDIA GROUP, INC.,                       Case No. 2:20-cv-07009-RGK-AFM
              12                    Plaintiff,
                                                                      [PROPOSED] PROTECTIVE
              13              vs.                                     ORDER
              14       FEDERAL INSURANCE COMPANY,                     Complaint Filed: August 4, 2021
                                                                      Trial Date: October 2021
              15                    Defendant.
              16
              17
              18
              19
                             1.     A.    PURPOSES AND LIMITATIONS
              20
                             Discovery in this action is likely to involve production of confidential,
              21
                       proprietary, or private information for which special protection from public disclosure
              22
                       and from use for any purpose other than prosecuting this litigation may be warranted.
              23
                       Accordingly, the parties hereby stipulate to and petition the Court to enter the
              24
                       following Stipulated Protective Order. The parties acknowledge that this Order does
              25
                       not confer blanket protections on all disclosures or responses to discovery and that the
              26
                       protection it affords from public disclosure and use extends only to the limited
              27
                       information or items that are entitled to confidential treatment under the applicable
              28
BROWER LAW GROUP
  A PROFESSIONAL
                                                                  1
   CORPORATION
                                             [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 2 of 14 Page ID #:297



                   1 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   2 that this Stipulated Protective Order does not entitle them to file confidential
                   3 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                   4 followed and the standards that will be applied when a party seeks permission from
                   5 the court to file material under seal.
                   6         B.    GOOD CAUSE STATEMENT
                   7         This action is likely to involve trade secrets, customer and pricing lists and other
                   8 valuable research, development, commercial, financial, technical and/or proprietary
                   9 information for which special protection from public disclosure and from use for any
              10 purpose other than prosecution of this action is warranted. Such confidential and
              11 proprietary materials and information consist of, among other things, confidential
              12 business or financial information, information regarding confidential business
              13 practices, or other confidential research, development, or commercial information
              14 (including information implicating privacy rights of third parties), information
              15 otherwise generally unavailable to the public, or which may be privileged or otherwise
              16 protected from disclosure under state or federal statutes, court rules, case decisions,
              17 or common law. Accordingly, to expedite the flow of information, to facilitate the
              18 prompt resolution of disputes over confidentiality of discovery materials, to
              19 adequately protect information the parties are entitled to keep confidential, to ensure
              20 that the parties are permitted reasonable necessary uses of such material in preparation
              21 for and in the conduct of trial, to address their handling at the end of the litigation, and
              22 serve the ends of justice, a protective order for such information is justified in this
              23 matter. It is the intent of the parties that information will not be designated as
              24 confidential for tactical reasons and that nothing be so designated without a good faith
              25 belief that it has been maintained in a confidential, non-public manner, and there is
              26 good cause why it should not be part of the public record of this case.
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
                                                                  2
   CORPORATION
                                             [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 3 of 14 Page ID #:298



                   1 2.      DEFINITIONS
                   2         2.1   Action: This pending federal lawsuit.
                   3         2.2   Challenging Party: a Party or Non-Party that challenges the designation
                   4 of information or items under this Order.
                   5         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                   6 how it is generated, stored or maintained) or tangible things that qualify for protection
                   7 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                   8 Statement.
                   9         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
              10 support staff).
              11             2.5   Designating Party: a Party or Non-Party that designates information or
              12 items that it produces in disclosures or in responses to discovery as
              13 “CONFIDENTIAL”.
              14             2.6   Disclosure or Discovery Material: all items or information, regardless of
              15 the medium or manner in which it is generated, stored, or maintained (including,
              16 among other things, testimony, transcripts, and tangible things), that are produced or
              17 generated in disclosures or responses to discovery in this matter.
              18             2.7   Expert: a person with specialized knowledge or experience in a matter
              19 pertinent to the litigation who has been retained by a Party or its counsel to serve as
              20 an expert witness or as a consultant in this Action.
              21             2.8   House Counsel: attorneys who are employees of a party to this Action.
              22 House Counsel does not include Outside Counsel of Record or any other outside
              23 counsel.
              24             2.9   Non-Party: any natural person, partnership, corporation, association, or
              25 other legal entity not named as a Party to this action.
              26             2.10 Outside Counsel of Record: attorneys who are not employees of a party
              27 to this Action but are retained to represent or advise a party to this Action and have
              28
BROWER LAW GROUP
  A PROFESSIONAL
                                                                 3
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 4 of 14 Page ID #:299



                   1 appeared in this Action on behalf of that party or are affiliated with a law firm which
                   2 has appeared on behalf of that party, and includes support staff.
                   3        2.11 Party: any party to this Action, including all of its officers, directors,
                   4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                   5 support staffs).
                   6        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   7 Discovery Material in this Action.
                   8        2.13 Professional Vendors: persons or entities that provide litigation support
                   9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
              10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
              11 and their employees and subcontractors.
              12            2.14 Protected Material: any Disclosure or Discovery Material that is
              13 designated as “CONFIDENTIAL”.
              14            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
              15 from a Producing Party.
              16
              17 3.         SCOPE
              18            The protections conferred by this Stipulation and Order cover not only
              19 Protected Material (as defined above), but also (1) any information copied or extracted
              20 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
              21 Protected Material; and (3) any testimony, conversations, or presentations by Parties
              22 or their Counsel that might reveal Protected Material.
              23            Any use of Protected Material at trial shall be governed by the orders of the trial
              24 judge. This Order does not govern the use of Protected Material at trial.
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
                                                                 4
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 5 of 14 Page ID #:300



                   1 4.      DURATION
                   2         Even after final disposition of this litigation, the confidentiality obligations
                   3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                   4 in writing or a court order otherwise directs. Final disposition shall be deemed to be
                   5 the later of (1) dismissal of all claims and defenses in this Action, with or without
                   6 prejudice; and (2) final judgment herein after the completion and exhaustion of all
                   7 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
                   8 for filing any motions or applications for extension of time pursuant to applicable law.
                   9
              10 5.          DESIGNATING PROTECTED MATERIAL
              11             5.1   Exercise of Restraint and Care in Designating Material for Protection.
              12             Each Party or Non-Party that designates information or items for protection
              13 under this Order must take care to limit any such designation to specific material that
              14 qualifies under the appropriate standards. The Designating Party must designate for
              15 protection only those parts of material, documents, items, or oral or written
              16 communications that qualify so that other portions of the material, documents, items,
              17 or communications for which protection is not warranted are not swept unjustifiably
              18 within the ambit of this Order.
              19             Mass, indiscriminate, or routinized designations are prohibited. Designations
              20 that are shown to be clearly unjustified or that have been made for an improper
              21 purpose (e.g., to unnecessarily encumber the case development process or to impose
              22 unnecessary expenses and burdens on other parties) may expose the Designating Party
              23 to sanctions.
              24             If it comes to a Designating Party’s attention that information or items that it
              25 designated for protection do not qualify for protection, that Designating Party must
              26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
              27             5.2   Manner and Timing of Designations. Except as otherwise provided in
              28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
BROWER LAW GROUP
  A PROFESSIONAL                                         5
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 6 of 14 Page ID #:301



                   1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   2 under this Order must be clearly so designated before the material is disclosed or
                   3 produced.
                   4        Designation in conformity with this Order requires:
                   5               (a) for information in documentary form (e.g., paper or electronic
                   6 documents, but excluding transcripts of depositions or other pretrial or trial
                   7 proceedings), that the Producing Party affix at a minimum, the legend
                   8 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   9 contains protected material. If only a portion or portions of the material on a page
              10 qualifies for protection, the Producing Party also must clearly identify the protected
              11 portion(s) (e.g., by making appropriate markings in the margins).
              12                   A Party or Non-Party that makes original documents available for
              13 inspection need not designate them for protection until after the inspecting Party has
              14 indicated which documents it would like copied and produced. During the inspection
              15 and before the designation, all of the material made available for inspection shall be
              16 deemed “CONFIDENTIAL”. After the inspecting Party has identified the documents
              17 it wants copied and produced, the Producing Party must determine which documents,
              18 or portions thereof, qualify for protection under this Order. Then, before producing
              19 the specified documents, the Producing Party must affix the “CONFIDENTIAL
              20 legend” to each page that contains Protected Material. If only a portion or portions of
              21 the material on a page qualifies for protection, the Producing Party also must clearly
              22 identify the protected portion(s) (e.g., by making appropriate markings in the
              23 margins).
              24                   (b)   for testimony given in depositions that the Designating Party
              25 identify the Disclosure or Discovery Material on the record, before the close of the
              26 deposition all protected testimony.
              27                   (c)   for information produced in some form other than documentary
              28 and for any other tangible items, that the Producing Party affix in a prominent place
BROWER LAW GROUP
  A PROFESSIONAL                                            6
   CORPORATION
                                           [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 7 of 14 Page ID #:302



                   1 on the exterior of the container or containers in which the information is stored the
                   2 legend “CONFIDENTIAL”. If only a portion or portions of the information warrants
                   3 protection, the Producing Party, to the extent practicable, shall identify the protected
                   4 portion(s).
                   5         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   6 failure to designate qualified information or items does not, standing alone, waive the
                   7 Designating Party’s right to secure protection under this Order for such material. Upon
                   8 timely correction of a designation, the Receiving Party must make reasonable efforts
                   9 to assure that the material is treated in accordance with the provisions of this Order.
              10
              11 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
              12             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
              13 designation of confidentiality at any time that is consistent with the Court’s
              14 Scheduling Order.
              15             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
              16 resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
              17 telephonic discovery hearings on the Court's website.
              18             6.3   The burden of persuasion in any such challenge proceeding shall be on
              19 the Designating Party. Frivolous challenges, and those made for an improper purpose
              20 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
              21 expose the Challenging Party to sanctions. Unless the Designating Party has waived
              22 or withdrawn the confidentiality designation, all parties shall continue to afford the
              23 material in question the level of protection to which it is entitled under the Producing
              24 Party’s designation until the Court rules on the challenge.
              25
              26 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
              27             7.1   Basic Principles. A Receiving Party may use Protected Material that is
              28 disclosed or produced by another Party or by a Non-Party in connection with this
BROWER LAW GROUP
  A PROFESSIONAL                                        7
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 8 of 14 Page ID #:303



                   1 Action only for prosecuting, defending, or attempting to settle this Action. Such
                   2 Protected Material may be disclosed only to the categories of persons and under the
                   3 conditions described in this Order. When the Action has been terminated, a Receiving
                   4 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   5        Protected Material must be stored and maintained by a Receiving Party at a
                   6 location and in a secure manner that ensures that access is limited to the persons
                   7 authorized under this Order.
                   8        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   9 otherwise ordered by the court or permitted in writing by the Designating Party, a
              10 Receiving         Party     may     disclose    any      information   or   item   designated
              11 “CONFIDENTIAL” only to:
              12                  (a)      the Receiving Party’s Outside Counsel of Record in this Action,
              13 as well as employees of said Outside Counsel of Record to whom it is reasonably
              14 necessary to disclose the information for this Action;
              15                  (b)      the officers, directors, and employees (including House Counsel)
              16 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
              17                  (c)      Experts (as defined in this Order) of the Receiving Party to whom
              18 disclosure is reasonably necessary for this Action and who have signed the
              19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              20                  (d)      the court and its personnel;
              21                  (e)      court reporters and their staff;
              22                  (f)      professional jury or trial consultants, mock jurors, and
              23 Professional Vendors to whom disclosure is reasonably necessary for this Action and
              24 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              25                  (g)      the author or recipient of a document containing the information
              26 or a custodian or other person who otherwise possessed or knew the information;
              27                  (h)      during their depositions, witnesses ,and attorneys for witnesses, in
              28 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
BROWER LAW GROUP
  A PROFESSIONAL                                        8
   CORPORATION
                                             [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 9 of 14 Page ID #:304



                   1 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                   2 will not be permitted to keep any confidential information unless they sign the
                   3 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   4 by the Designating Party or ordered by the court. Pages of transcribed deposition
                   5 testimony or exhibits to depositions that reveal Protected Material may be separately
                   6 bound by the court reporter and may not be disclosed to anyone except as permitted
                   7 under this Stipulated Protective Order; and
                   8               (i)    any mediator or settlement officer, and their supporting personnel,
                   9 mutually agreed upon by any of the parties engaged in settlement discussions.
              10
              11 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              12 OTHER LITIGATION
              13             If a Party is served with a subpoena or a court order issued in other litigation
              14 that compels disclosure of any information or items designated in this Action as
              15 “CONFIDENTIAL” that Party must:
              16                   (a)    promptly notify in writing the Designating Party. Such notification
              17 shall include a copy of the subpoena or court order;
              18                   (b)    promptly notify in writing the party who caused the subpoena or
              19 order to issue in the other litigation that some or all of the material covered by the
              20 subpoena or order is subject to this Protective Order. Such notification shall include a
              21 copy of this Stipulated Protective Order; and
              22                   (c)    cooperate with respect to all reasonable procedures sought to be
              23 pursued by the Designating Party whose Protected Material may be affected.
              24             If the Designating Party timely seeks a protective order, the Party served with
              25 the subpoena or court order shall not produce any information designated in this action
              26 as “CONFIDENTIAL” before a determination by the court from which the subpoena
              27 or order issued, unless the Party has obtained the Designating Party’s permission. The
              28 Designating Party shall bear the burden and expense of seeking protection in that court
BROWER LAW GROUP
  A PROFESSIONAL                                           9
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 10 of 14 Page ID #:305



                   1 of its confidential material and nothing in these provisions should be construed as
                   2 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                   3 directive from another court.
                   4
                   5 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   6 IN THIS LITIGATION
                   7               (a)   The terms of this Order are applicable to information produced by
                   8 a Non-Party in this Action and designated as “CONFIDENTIAL”. Such information
                   9 produced by Non-Parties in connection with this litigation is protected by the remedies
              10 and relief provided by this Order. Nothing in these provisions should be construed as
              11 prohibiting a Non-Party from seeking additional protections.
              12                   (b)   In the event that a Party is required, by a valid discovery request,
              13 to produce a Non-Party’s confidential information in its possession, and the Party is
              14 subject to an agreement with the Non-Party not to produce the Non-Party’s
              15 confidential information, then the Party shall:
              16                         (1)    promptly notify in writing the Requesting Party and the
              17 Non-Party that some or all of the information requested is subject to a confidentiality
              18 agreement with a Non-Party;
              19                         (2)    promptly provide the Non-Party with a copy of the
              20 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
              21 reasonably specific description of the information requested; and
              22                         (3)    make the information requested available for inspection by
              23 the Non-Party, if requested.
              24                   (c)   If the Non-Party fails to seek a protective order from this court
              25 within 14 days of receiving the notice and accompanying information, the Receiving
              26 Party may produce the Non-Party’s confidential information responsive to the
              27 discovery request. If the Non-Party timely seeks a protective order, the Receiving
              28 Party shall not produce any information in its possession or control that is subject to
BROWER LAW GROUP
  A PROFESSIONAL                                          10
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 11 of 14 Page ID #:306



                   1 the confidentiality agreement with the Non-Party before a determination by the court.
                   2 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   3 of seeking protection in this court of its Protected Material.
                   4
                   5 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   7 Protected Material to any person or in any circumstance not authorized under this
                   8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              11 persons to whom unauthorized disclosures were made of all the terms of this Order,
              12 and (d) request such person or persons to execute the “Acknowledgment and
              13 Agreement to Be Bound” that is attached hereto as Exhibit A.
              14
              15 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              16 PROTECTED MATERIAL
              17             When a Producing Party gives notice to Receiving Parties that certain
              18 inadvertently produced material is subject to a claim of privilege or other protection,
              19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
              20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
              21 may be established in an e-discovery order that provides for production without prior
              22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
              23 parties reach an agreement on the effect of disclosure of a communication or
              24 information covered by the attorney-client privilege or work product protection, the
              25 parties may incorporate their agreement in the stipulated protective order submitted
              26 to the court.
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL                                                11
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 12 of 14 Page ID #:307



                   1 12.    MISCELLANEOUS
                   2        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   3 person to seek its modification by the Court in the future.
                   4        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   5 Protective Order no Party waives any right it otherwise would have to object to
                   6 disclosing or producing any information or item on any ground not addressed in this
                   7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   8 ground to use in evidence of any of the material covered by this Protective Order.
                   9        12.3 Filing Protected Material. A Party that seeks to file under seal any
              10 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
              11 only be filed under seal pursuant to a court order authorizing the sealing of the specific
              12 Protected Material at issue. If a Party’s request to file Protected Material under seal is
              13 denied by the court, then the Receiving Party may file the information in the public
              14 record unless otherwise instructed by the court.
              15
              16 13.        FINAL DISPOSITION
              17            13.1 After the final disposition of this Action, as defined in paragraph 4,
              18 within 60 days of a written request by the Designating Party, the Receiving Party must
              19 return all Protected Material to the Producing Party or destroy such material. As used
              20 in this subdivision, “all Protected Material” includes all copies, abstracts,
              21 compilations, summaries, and any other format reproducing or capturing any of the
              22 Protected Material. Whether the Protected Material is returned or destroyed, the
              23 Receiving Party must submit a written certification to the Producing Party (and, if not
              24 the same person or entity, to the Designating Party) by the 60 day deadline that (1)
              25 identifies (by category, where appropriate) all the Protected Material that was returned
              26 or destroyed and (2) affirms that the Receiving Party has not retained any copies,
              27 abstracts, compilations, summaries or any other format reproducing or capturing any
              28 of the Protected Material. Notwithstanding this provision, Counsel is entitled to retain
BROWER LAW GROUP
  A PROFESSIONAL                                          12
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 13 of 14 Page ID #:308



                   1 an archival copy of its entire file even if it contains or constitutes Protected Material.
                   2 Any such archival copies that contain or constitute Protected Material remain subject
                   3 to this Protective Order as set forth in Section 4 (DURATION) and counsel for each
                   4 Party may maintain any such archival copies in continuing compliance with the terms
                   5 described in this Section.
                   6         13.2 Any violation of this Order may be punished by any and all appropriate
                   7 measures including, without limitation, contempt proceedings and/or monetary
                   8 sanctions.
                   9
              10 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
              11
              12 Dated:            4/22/2021
              13
              14                                                      Hon. Alexander F. MacKinnon
                                                                      United States Magistrate Judge
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL                                                 13
   CORPORATION
                                            [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-07009-RGK-AFM Document 22 Filed 04/22/21 Page 14 of 14 Page ID #:309



                   1                                      EXHIBIT A
                   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3        I,   ____________________________         [print   or   type   full   name],   of
                   4 _________________ [print or type full address], declare under penalty of perjury that
                   5 I have read in its entirety and understand the Stipulated Protective Order that was
                   6 issued by the United States District Court for the Central District of California on
                   7 ___________________ [date] in the case of Salem Media Group, Inc. v. Federal
                   8 Insurance Company, United States District Court, Central District Case
                   9 No. 2:20-cv-07009-RGK-AFM. I agree to comply with and to be bound by all the
              10 terms of this Stipulated Protective Order and I understand and acknowledge that
              11 failure to so comply could expose me to sanctions and punishment in the nature of
              12 contempt. I solemnly promise that I will not disclose in any manner any information
              13 or item that is subject to this Stipulated Protective Order to any person or entity except
              14 in strict compliance with the provisions of this Order.
              15            I further agree to submit to the jurisdiction of the United States District Court
              16 for the Central District of California for the purpose of enforcing the terms of this
              17 Stipulated Protective Order, even if such enforcement proceedings occur after
              18 termination of this action. I hereby appoint __________________________ [print or
              19 type full name] of _______________________________________ [print or type full
              20 address and telephone number] as my California agent for service of process in
              21 connection with this action or any proceedings related to enforcement of this
              22 Stipulated Protective Order.
              23 Date: ______________________________________
              24 City and State where sworn and signed: _________________________________
              25
              26 Printed name: _______________________________
              27
              28 Signature: __________________________________
BROWER LAW GROUP
  A PROFESSIONAL                                    14
   CORPORATION
                                           [PROPOSED] PROTECTIVE ORDER
